DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 01/6/2022.
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2020/0202284) in view of Gil (CN 109071015 A).
Re Claim 1: Singh et al. teaches system and method for item delivery using unmanned aerial vehicles, prior to travel by an unmanned device to a delivery location: actuating, by a computing device of the  unmanned device {herein UAV 200; as shown in fig.# 2}, a locking mechanism associated with a compartment of the unmanned device to secure a parcel within the unmanned device (¶ 23-26, 116-118+); and receiving, at the computing device, from a parcel provider associated with delivering the parcel to a user, the delivery location (¶ 36+, 59+); and then when the unmanned device is at the delivery location of the parcel, capturing, by the computing device, an image of a computer-readable indicia {herein scanning a QR code} representative of a hashed key from the user (¶ 49-624, 62, 74+); determining, by the computing device, whether the hashed key from the user and the hashed key received from the parcel provider match {Singh teaches a hash function 790 & 792} (see fig. # 7; ¶ 81+, 111+); and in response to the hashed keys from the user and from the parcel provider matching, actuating, by the computing device, the locking mechanism associated with the compartment 206 of the unmanned device to provide the user with access to the compartment and the parcel (¶ 24, 55-644, 74+). Singh et al. teaches a drone (¶ 65+).
Singh et al. fails to specifically teach a hashed key for the parcel, the hashed key representative of an ID specific to the unmanned device and a unique ID associated with the parcel.
Gil teaches unmanned aerial vehicle pick-up and delivery system, which a hashed key for the parcel, the hashed key representative of an ID specific to the unmanned device and a unique ID associated with the parcel (see ¶ 226 of Gil).
so as to maximize the security of the package and the authentication of the user by enabling only the authorized user to have access the compartment through a hashed/unique value combining the UAV identifier and the package identifier.
	Re Claim 2, 9 and 17: Singh et al. as modified by Gil teaches a system and method, further comprising receiving, at the drone computing device, an input indicating that the parcel is included in the compartment, prior to actuating the locking mechanism associated with the compartment to secure the parcel within the unmanned device (¶ 71-77+).
Re Claim 3, 10 and 18: Singh et al. as modified by High et al. teaches a system and method, wherein the delivery location includes one of a mailing address and a location of a portable communication device of the user (¶ 76+).
Re Claim 4, 11 and 19: Singh et al. as modified by High et al. teaches a system and method, wherein the delivery location includes the location of the portable communication device; and wherein the method further includes receiving, by the drone computing device, a beacon transmission from the portable communication device and determining the location of the portable communication device based on the received beacon transmission (¶ 70+).
Re Claim 5-6, 13 and 20: Singh et al. as modified by High et al. teaches a system and method, wherein the computer - readable indicia includes a QR code (¶ 49, 56-62, 74+), wherein the parcel includes a government document and the unique ID includes a government ID number included on the government document (¶ 97-98+).

Re Claim 15: Singh et al. as modified by High et al. teaches a system and method, wherein the storage compartment further includes an access panel moveable {herein compartment 206} between an open position and a closed position; and wherein the computing device is configured, in connection with actuating the locking mechanism to the locked position, to actuate the locking mechanism to the locked position when the access panel is in the closed position to thereby secure the parcel within the storage compartment (see fig.# 2A;  ¶ 55+).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2020/0202284) in view of High et al. (US 20180167394) as applied to claim 1 above, and further in view of Gordon et al. (US 2017/0320569).
The teachings of Singh et al. have been discussed above. Singh et al. teaches that the cargo component may that be lockable and unlocked after the user makes a purchase (¶ 116+) and a digital certificate for conducting a transaction through the payment terminal 210 for allowing access to the compartment 206 (¶ 87, 103+).
Singh et al. fails to specifically teach the locking mechanism includes a digital locking mechanism.
Gordon et al. alert system for an unmanned aerial vehicle, wherein the locking mechanism includes a digital locking mechanism (¶ 86+).
In view of Gordon et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Singh et al. that the locking mechanism includes a digital locking mechanism so as to provide means for opening the lock of the controlled compartment digitally either through a PIN number or even wirelessly via a handheld device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Duren et al. (US 2021/0336797) teaches method of using certificates based security with drone identity and broadcasting. 
Jo et al (KR 102212287 B1) teaches system and method for authenticating drone.
Ali et al. (US 2021/0280074) teaches confirmation of successful delivery by an unmanned aerial vehicle.
Gil (CN 109071015 A) teaches unmanned aerial vehicle and delivery system.
Shah et al. (US 2020/0250908) teaches automated physical package delivery with end-to-end package security.
Bergan et al. (US 2018/0373238) teaches local drone identification verification.
Shapiro et al. (CA 3061388 A1) teaches system and method for secure communication with one or more unmanned aerial vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 830AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887